White, P. J.
A careful and mature consideration of the evidence, as we find the same disclosed by the record in this case, has wholly failed to satisfy us of its sufficiency to support and sustain the verdict and judgment rendered. That a murder—a most cold blooded assassination—of the deceased, Abner Craig, was committed at the time alleged in the indictment cannot for a single moment be doubted. That Hogan may have had a motive to kill, and may a month before have indulged in threats against the father of the deceased, may also be true. But further than this, the only other inculpatory facts proved are his having in his possession previous to the killing a gun, and subsequent to the killing a pistol, with which weapons it is concluded, from the character of the wounds inflicted and the balls and shot found and picked up at the place of the shooting, that the homicide was committed.
There is no evidence, positive or circumstantial, which tends directly to connect appellant with the deed. It is most conclusively shown that other parties were there at the time of its commission, and it may possibly be true that appellant was also present and an active participant with them in the crime. If so, however, his complicity should be shown by better and more satisfactory evidence than strong probabilities or strong possibilities and suspicions of guilt. As presented to us, we cannot consent to permit this conviction to stand and become a precedent. It may be that upon another trial the State will be able to adduce other and more conclusive evidences of guilt. The judgment is reversed and the cause remanded.

Reversed and remanded.

Opinion delivered November 24, 1882.